 1 GLICKMAN & GLICKMAN, A LAW                           SINGER / BEA LLP
     CORPORATION                                          Adam S. Cashman (Bar No. 255063)
 2     Zachary J. Shepard (Bar No. 240726)                acashman@singerbea.com
       zjshepard@gmail.com                              601 Montgomery Street, Suite 1950
 3   9460 Wilshire Blvd., Suite 330                     San Francisco, California 94111
 4   Beverly Hills, CA 90212                            Telephone:    (415) 500-6080
     Telephone:     (310) 746-5116                      Facsimile:    (415) 500-6080
 5   Facsimile:     (310) 273-0829

 6 Attorneys for Defendant and Counterclaimant
     Darrell Saldana
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                       SAN FRANCISCO DIVISION

11
     MAGTARGET, LLC, and JEAN-MICHEL                      CASE NO. 3:18-CV-03527-JST
12   THIERS, an individual,

13                 Plaintiff,                             NOTICE OF WITHDRAWAL AND
                                                          SUBSTITUTION OF COUNSEL
14 v.
15 DARRELL SALDANA, an individual,
16                 Defendants.

17 DARRELL SALDANA, an individual,
18                 Counterclaimant,

19 v.
20 MAGTARGET, LLC , and JEAN-MICHEL
     THEIRS, an individual,
21
                   Counterclaim-Defendants.
22
23
24
25
26
27
28

                                 NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL
                                               CASE NO. 3:18-CV-03527-JST
 1          PLEASE TAKE NOTICE that Defendant and Counterclaimant Darrell Saldana (“Mr.

 2 Saldana”) has retained Glickman & Glickman, A Law Corporation as counsel. Zachary Shepard
 3 hereby appears as counsel for Mr. Saldana.
 4          PLEASE TAKE FURTHER NOTICE that Adam S. Cashman of the law firm Singer / Bea

 5 LLP hereby withdraws as counsel of record for Mr. Saldana. Copies of all pleadings, papers,
 6 correspondence, and electronic filing notices should be directed to:
 7          Zachary Shepard
 8          Glickman & Glickman, A Law Corporation
            zjshepard@gmail.com
 9          9460 Wilshire Blvd., Suite 330
            Beverly Hills, CA 90212
10          Telephone:     (310) 746-5116
            Facsimile:     (310) 273-0829
11
12          The undersigned parties consent to the above withdrawal and substitution of counsel.

13
     Date: April 11, 2019                     GLICKMAN & GLICKMAN, A LAW CORPORATION
14
                                              By:    /s/ Zachary J. Shepard
15                                                  Zachary J. Shepard
16
     Date: April 11, 2019                     SINGER / BEA LLP
17
                                              By:    /s/ Adam S. Cashman
18                                                  Adam S. Cashman
19
            The above withdrawal and substitusion of counsel is granted and so ordered.
20                                                        ISTRIC
                                                     TES D      TC
21                                                 TA
                                                                          O
                                              S




                                                                           U
                                             ED




22
                                                                            RT




                                                                    DERED
                                         UNIT




                                                          O OR
                                                  IT IS S
23
                                                                                 R NIA




     Dated: April 16, 2019
24
                                              JON S. TIGAR
                                                             . Tigar JUDGE
                                         NO




25                                                       on SDISTRICT
                                              UNITED STATES
                                                       J u d ge J
                                                                                 FO
                                          RT




26
                                                                             LI




                                                  ER
                                             H




                                                                          A




27                                                     N                     C
                                                                         F
                                                           D IS T IC T O
28                                                               R
                                                        -1-
                               NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL
                                             CASE NO. 3:18-CV-03527-JST
 1                             ATTESTATION REGARDING SIGNATURES

 2          I, Zachary J. Shepard, attest that all signatories listed, and on whose behalf the filing is

 3 submitted, concur in the filing’s content and have authorized the filing.
 4
 5 Date: April 11, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         -2-
                                NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL
                                              CASE NO. 3:18-CV-03527-JST
